1S44 Rev oni9e ASE 6:19-cv-01179-PGB-LRA Recep adn! ¢ Ried 5/26/19 Page 1 of 1 PagelD 14

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

Proves

local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS

VPNETWORKS, LLC, d/b/a TorGuard

(b) County of Residence of First Listed Plaintiff

Orange County, FL, USA

(EXCEPT IN US. PLAINTIFF CASES)

L do Pre (Firm Name, Address, and Telephone Number)
1420 Edgewater Drive, Orlando, Florida 32804

407.785.6923

 

DEFENDANTS
COLLECTIVE 7, INC., and TEFINCOM S.A. d/b/a NORDVPN

County of Residence of First Listed Defendant

Attommeys (7f Known)

Toronto, Ontario, Canada

(IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LANDCONDEMNATIONC i. USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only)

 

 

Oil. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

 

 

 

 

 

   

 

    

 

 

(For Diversity Cases Only) and One Box for Defendant)
CO 1 US Goverment 03 Federal Question PIF DEF PIF DEF
Phintifft (U.S. Government Not a Party) Citizen of This State &1  G 1 Incorporated or Principal Place o4 04
of Business In This State
0 2 US Government % 4 Diversity Citizen of Another State 0 2 O 2 Incorporated and Principal Place o5 05
Defendant (Indic ate Citizenship of Parties in Item IT) of Business In Another State
Citizen or Subject of : 03 & 3 Foreign Nation G6 06
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
l CONTRACT TORTS FORFEIDUREPENALIY | BANKRUPICY |  OLEER STATUTES —
0 110 Insurance PERSONAL INJURY PERSONAL INJURY 0 625 Diug Related Seimme —«J): 422 Appeal 28 USC 158 C) 35 False Claims Act
© 120 Marine 0 310 Airplane 0) 365 Personal Injury of Property 21 USC 881 ]0 423 Withdrawal O) 3% Qui Tam G1 USC
0 130 Miller Act 0 315 Airplane Product Product Liability | 690 Other 28 USC 157 372%a))
O} 140 Negotiable Instrument Liability 0) 367 Health Care/ O) 400 State Reapportionment
© 150 Recovery of Overpayment |( 320 Assault, Libel & Pharmaceutical O 410 Antitust .
& Enforcement of Judgment Slander Personal Injury O 430 Banks and Banking
O 151 Medicare Act () 330 Federal Employers’ Product Liability © 450 Commerce
O 152 Recovery of Defaulted Liability CO) 368 Asbestos Personal 460 Deportation
Student Loans © 340 Marine Injury Product 0 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY © 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle © 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) 0 485 Telephone Consumer
© 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth im Lending Act O 862 Black Lung (923) Protection Act
(1 190 Other Contract Product Liability © 380 Other Personal ©) 720 Labor/Management 0 863 DIWC/DIWW (405(g)) | 9 490 Cable/Sat TV
© 195 Contract Product Liability |( 360 Other Personal Property Damage Relations O 864 SSID Title XVI © 850 Securities/Commodities/
© 196 Franchise Injury O 385 Property Damage © 740 Raihway Labor Act ]O 865 RSI (405(g)) Exchange
©) 362 Persona) Injury - Product Liability O 751 Family and Medical 1 890 Other Statutory Actions
__ Medical Malpractice Leave Act © 891 Agricultural Acts
_PRISONER PEIIMIONS | 0 790 Other Labor Litigation © 893 Environmental Matters
O 210 Land Condemnation 0} 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement 0 895 Freedom of Information
O 20 Foreclosure O 441 Voting O 463 Alien Detainee Income Security Act Act
O 230 Rent Lease & Ejectment O 442 Employment 0) 510 Motions to Vacate 0} 896 Arbitration
©} 240 Torts to Land O) 443 Housing/ Sentence 26 USC7609 CO 899 Administrative Procedure
© 245 Tort Product Liability Accommodations O 530 General ActReview or Appeal of
© 290 All Other Real Property |0) 445 Amer w/Disabilities-]( 535 Death Penalty TAMIMIGRA 110: Decision
Employment ; Other: O 462 Naturalization Application © 950 Constitutionality of
0) 446 Amer w/Disabilities | 540 Mandanms & Other [0 465 Other Immigration State Statutes

 

Other
0 448 Education

O 550 Civil Rights

0 555 Prison Condition

O 5@ Civil Detainee
Conditions of

Actions

 

 

Confinement

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

PC1 Original
Proceedi

        
 

VI. CAUSE OF ACTION

O 2 Removed from
State Court

28 U.S.C. § 1332

Bnef description of ca
Misuse of trade secret

O 3  Remanded from
Appellate Court

Cite the U.S. Civil Statute under which

   

ou are filing (Do not cite -
(a), Fl. Stat. 688.001 et seq. FI. S

(5

   

Another District

urisdictional statutes unless diversity)

t. 668.801, et. seq.

O 4 Reinstatedor O 5 Transferred from O 6 Multidistrict
Reopened

Transfer

 

Litigation -

O 8 Multdistnct
Litigation -
Direct File

 

Snibemation in violation of F1. Stats. 668.801 et. seq., 688.001 et. seq.,tortuous interference with business relationships

 

VII. REQUESTED IN

© CHECK IF THIS IS ACLASS ACTION

DEMAND S$

CHECK YES only if demanded in complaint:

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F.RCv.P. in excess of $75,000.00, injunction JURYDEMAND: Yes ONo
VI. RELATED CASE(S)
IF ANY Bee msiructions): GE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
06/26/2019 /s/ Adam Losey, Esq.
ORO ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG JUDGE

 
